HARRIS, J.
We find no merit to the father’s appeal and affirm.
On the cross-appeal, we recognize the supreme court in Miller v. Schou, 616 So.2d 436 (Fla.1993), held that an increase in the ability to pay, without proof of an increased need, would be sufficient to increase child support payments. However, the Miller court referred to its previous decision in Bedell v. Bedell, 583 So.2d 1005 (Fla.1991), in which the court held that an increase in ability to pay “may justify but does not require” an increased award. In this case, the trial judge decided that even though the father’s income had increased, an increase in child support was not justified by the record. It appears that Bedell gives the court that discretion.
AFFIRMED.
COBB and PETERSON, JJ., concur.